Citation Nr: 1601597	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-27 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1975 to April 1981 and from August 1986 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his gastrointestinal symptoms, to include gastroesophageal reflux disease (GERD), are caused by nonsteroidal anti-inflammatory drugs (NSAIDs), specifically Motrin, which he has taken regularly for many years for service-connected musculoskeletal disability, namely arthritis.  A review of the Veteran's outpatient notes reveals that he has received treatment for gastrointestinal symptoms since 2008.  VA examiners in February 2012 and May 2015 opined that none of the Veteran's pain medications "is known to cause esophageal reflux and that "anti-inflammatory medications such as Motrin have no know deleterious effect on [incompetence of the lower esophageal sphincter] function," which is the cause of GERD.  

The Veteran submitted two online sources which seem to contradict the VA examiners' opinions.  The first is a study from the University of Georgia College of Pharmacy, purporting to show that "NSAIDs are associated with GERD especially for females, alcohol and tobacco users, and patients with asthma, hiatal hernia, or obesity."  (A review of the record reveals that the Veteran is a tobacco user.)  The second source, from the website Drugs.com, details the risks of Motrin and indicates that Motrin "may also cause serious effects on the stomach or intestines."  Neither source was addressed by the VA examiners in their opinions of record.  In light of this seemingly credible evidence linking GERD or other gastrointestinal symptoms to Motrin (and NSAID use generally), the Board finds that an addendum opinion is necessary in order to reconcile these findings with the VA examiners' conclusions to the contrary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the May 2015 addendum for an additional addendum opinion regarding the claim for a gastrointestinal disorder, to include GERD.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the claimed gastrointestinal symptoms, to include GERD, were caused or permanently aggravated by medications taken for service-connected disease or injury, to include Motrin and other NSAIDs.  The examiner should specifically discuss the online sources submitted by the Veteran which purport to show a link between GERD and NSAID medications, including Motrin, and attempt to reconcile these reports with any findings adverse to the Veteran.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

